270 S.E.2d 102 (1980)
301 N.C. 212
STATE of North Carolina
v.
Edward Lee CRAWFORD.
No. 25.
Supreme Court of North Carolina.
October 7, 1980.
*104 Rufus L. Edmisten, Atty. Gen., by Grayson G. Kelley, Associate Atty. Gen., for the State.
Lyle J. Yurko, Asst. Public Defender, 26th Judicial Dist., for defendant.
BRANCH, Chief Justice.
Defendant's only assignment of error was the trial court's admission of defendant's statements to Officer Ward after her question, "Why?" Defendant answered the question, "None of your damn business," and then defendant went on, and Officer Ward was allowed to testify in court, "[Defendant] said, `I'll kill him if he lives' and `I'll kill the m_____ f_____.'"
Statements of a defendant made while he is being interrogated and while he is held in custody should be excluded from evidence if the defendant is not warned of and does not understandingly waive his rights to remain silent and have an attorney present at questioning. Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694. However, admission of such statements into evidence is not fatal and will not require reversal when the admission of the statements is harmless beyond a reasonable doubt. State v. Siler, 292 N.C. 543, 234 S.E.2d 733 (1977), citing, Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967). In Siler this Court stated, "[B]ecause in this case defendant's inadmissible first statement was in all material respects identical to his admissible second statement, we conclude the error was harmless beyond a reasonable doubt." State v. Siler, supra at 552, 234 S.E.2d at 739.
Assuming, without deciding, that defendant's statements to Officer Ward rise to the protection of Miranda, we consider whether the statements were harmless beyond a reasonable doubt. Statements identical in all material respects were admitted without objection from three other sources. A bystander testified to the same matter that defendant seeks to have suppressed. Further, police officers Crenshaw and Overturf testified, on rebuttal, to almost identical statements made by defendant. Thus we hold that, even if the statements to Officer Ward were erroneously introduced into evidence, their effect was harmless beyond a reasonable doubt.
NO ERROR.
BROCK, J., did not participate in the consideration or decision of this case.